DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 June 2022 has been entered.

Allowable Subject Matter

3.	Claims 1-6, 9-11 and 14-20 remain allowed.

4.	The following is an examiner’s statement of reasons for allowance:

Liu et al. (US 2017/0203276 A1) discloses a method of making a hollow fiber (see paragraph [0023]) carbon molecular sieve (CMS) membrane comprising providing a hollow polymer fiber comprised of a polyvinylidene copolymer (see the abstract and paragraph [0016]), heating the hollow polymer fiber to a carbonization temperature in an atmosphere that is non-oxidizing (nitrogen, see Example 42) to form hollow fiber carbon molecular sieve, wherein during at least a portion of the heating a tensile force is applied along a length (greatest dimension) of the hollow polymer fiber (see paragraph [0034]) to form the CMS hollow fiber CMS membrane, wherein the tensile force is applied throughout the heating of the fiber or until a set elongation is reached (e.g. 80% or 90% of the original length) (see paragraph [0034]) at the abstract, paragraphs [0016], [0028] and [0034] and Example 42.
However, Liu et al. is directed to producing CMS hollow fiber membranes from a polyvinylidene copolymer and not the polyimide polymers as instantly claimed.
The prior art made of record does not teach or fairly suggest the method of clam 1 wherein the hollow polymer fiber is comprised of a polyimide, wherein the polyimide is the reaction product of a dianhydride and a diamine, and wherein the dianhydride is comprised of an aromatic dianhydride that has no rotational freedom within the dianhydride.
The prior art made of record does not teach or fairly suggest the method of clam 15 wherein the hollow polymer fiber is comprised of a polyimide, wherein the polyimide is represented by the recited structure.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
July 11, 2022